Case 1:18-cv-01077-CMH-TCB Document 11 Filed 02/11/19 Page 1 of 2 PageID# 41




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



 JAZMIN GEANS,
                               Plaintiff,

                       V.                            Civil Action No. l:18-cv-1077(CMH/TCB)

 POHANKA OF CHANTILLY,INC.

                               Defendant.



                                 RTTT.E 41 DISMISSAL ORDER

        IT APPEARING to the Court that the Plaintiff, JAZMIN GEANS("Ms. Geans"), by

 counsel, has provided notice, pursuant to Federal Rule of Civil Procedure 41(a)(l)(a)(ii), of her
 voluntary dismissal ofthe above referenced action, pursuant to the stipulation of dismissal signed
 by all parties who have appeared; it is therefore
        ADJUDGED,ORDERED AND DECREED that this matter is hereby dismissed, without
 prejudice, and this cause is ended.

 Dated: Februarv // .2019


                                                              Hon. Claude M. Hilton
                                                              United States District Court Judge
Case 1:18-cv-01077-CMH-TCB Document 11 Filed 02/11/19 Page 2 of 2 PageID# 42
